Citation Nr: 1529401	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  10-41 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar degenerative joint disease.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The Veteran served on active duty from March 1969 to July 1991.

The Veteran died in December 2011.  At the time of his death, he had perfected his appeal seeking a higher initial rating for a service-connected lumbar disability.  The appellant, who is the Veteran's surviving spouse, requested to be substituted as the appellant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2014).

This appeal to the Board of Veterans' Appeals (BVA) is from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection.  

The Veteran had requested a videoconference hearing, but after his surviving spouse was substituted as the appellant she withdrew this request in March 2013.

Although the Veteran did not specifically raise a claim regarding his unemployability, the Court has held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As there is evidence the Veteran was unable to perform in his usual occupation due to his back disability, TDIU is effectively raised.

The portion of the appeal involving an extraschedular rating for the Veteran's lumbar disability and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.
FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's lumbar degenerative disc disease was manifested by decreased range of motion, flare-ups, and additional functional loss with repetitive motion due to pain that more closely approximates limitation of flexion to greater than 30 degrees but less than 60 degrees; at no time was there evidence of ankylosis of the lumbar spine or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

2.  The Veteran had bilateral lower extremity radiculopathy manifested by intermittent tingling and pain, and reduced ankle jerk that was associated with his lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria are met for an initial rating of 20 percent, but no higher, for lumbar degenerative joint disease.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (Code) 5242 (2014).

2.  The criteria are met for a separate compensable rating of 10 percent for left lower extremity radiculopathy.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, 4.124, 4.124(a), Code 8520 (2014).

3.  The criteria are met for a separate compensable rating of 10 percent for right lower extremity radiculopathy.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, 4.124, 4.124(a), Code 8520 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  When, after careful consideration of all the procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).



I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014). 

The September 2009 rating decision on appeal granted service connection for the Veteran's lumbar disability, and assigned a disability rating and effective date for the award.  The Federal Circuit Court has held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Sutton v. Nicholson, 20 Vet. App. 419 (2006).  Moreover, neither the appellant nor her representative has identified any deficiency in notice that would compromise a fair adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696, 1705 -06 (2009) (in general, party claiming error bears burden of showing that prejudice resulted).  She has also been afforded a meaningful opportunity to participate effectively in the processing of the claim.  No prejudicial notice error has been shown. 

VA also has a duty to assist the appellant by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Service treatment records and post-service private treatment records have been obtained and they are associated with the claims file.  A VA examination was conducted in August 2009.  Although the examination does not fully describe the Veteran's disability and the evidence suggests the disability was more disabling than shown on the examination, he did not undergo any other VA examination prior to his death.

All necessary notice and development has been accomplished, and appellate review may proceed.  Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  38 C.F.R. § 4.2 (2014); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

When evaluating musculoskeletal disabilities, VA must consider whether a higher evaluation is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Nevertheless, pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Moreover, functional impairment must be supported by adequate pathology.  Id.; Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (both citing to 38 C.F.R. § 4.40).

The rating will be considered based on the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  38 C.F.R. § 4.71a, Codes 5235-5243.  As pertinent to the thoracolumbar spine, the criteria are as follows:

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height, warrants a 10 percent rating.  Id. 

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, a 20 percent rating is warranted.  Id.

For forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine, a 40 percent rating is warranted.  Id.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

"Ankylosis" is immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Cullen v. Shinseki, 24 Vet. App. 74 (2010).

The Veteran's lumbar disability was initially assigned a 10 percent rating.  To assign a higher (20 percent) rating under the General Formula, his symptoms must, at a minimum, more closely approximate forward flexion of the thoracolumbar spine to less than 60 degrees, a combined range of motion not greater than 120 degrees, or there must be muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.

On August 2009 VA examination, the examiner noted the Veteran had a history of pain, spasm, stiffness, and decreased range of motion.   Examination findings revealed thoracolumbar forward flexion to 80 degrees and an absence of spasms, atrophy, guarding, ankylosis, abnormal gait, and abnormal contour of the spine.  The combined range of motion was 225 degrees.  Objective evidence of painful motion was noted, but the examiner did not report at what point the painful motion began.  With repetitive motion there was also objective evidence of pain, but without additional limitation in the range of motion.  

While the above findings are consistent with the initial 10 percent rating, the examiner also reported that the Veteran had an epidural injection only 2 weeks prior to the examination to alleviate his symptoms.  A January 2007 private treatment records indicates the epidural injections improved his symptoms anywhere from 10 days to 2 weeks after the injection.  Given this time frame, it was likely that the Veteran was still experiencing some of the alleviating effects of the injection at the time of his examination, which is a factor that must be considered when assessing the level of disability.  In Jones v. Shinseki, 26 Vet. App. 56 (2012), the Court held that in assigning disability ratings the Board may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria.  In other words "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Id, at 63.

When factoring the ameliorative effect of the steroid injections with the functional impairment noted in private treatment records, decreased motion, flare-ups, and the Veteran's complaints, the lumbar disability more closely resembles the criteria for a 20 percent rating, but no higher.

The Board acknowledges that private treatment records show the Veteran had decreased range of lumbar motion, but since this was not expressed in specific degrees it is not possible to determine with any degree of certainty how much limitation existed.  See private records in October 2009 and February 2010.  Nevertheless, the evidence does indicate there was more significant impairment than what was found on the VA examination.  In this regard, an October 2009 private treatment record notes the Veteran's low back complaints and lists his deficits as including decreased range of motion, decreased strength, pain, difficulty with ADLs, poor/abnormal posture, and decreased flexibility.  A December 2009 letter from his private physician states he was prohibited from doing any type of repetitive work that required overhead lifting, or using his hands or standing in one position for a long period of time.  In February 2010, he also had a moderate amount of spasms in the low back.  

While the range of motion study did not reveal any significant limitation, the overall functional impairment, as described by the Veteran's physician, barred him from performing regular repetitive motion and more closely resembles the criteria for a 20 percent rating. 

A rating of 40 percent or higher is not warranted.  Neither the treatment records or VA examination show there was ankylosis of the thoracolumbar spine nor does the record indicate the functional limitation more closely resembles forward flexion limited to 30 degrees or less.  On August 2009 VA examination, the Veteran reported the lumbar disability had at most only a moderate effect on usual daily activities such as chores, exercise, sports, recreation and traveling.  Activities such as dressing and bathing, which involve some degree of forward bending, were only mildly impacted by the lumbar disability.  Furthermore, the record indicates that the Veteran's flare-ups were not very frequent and they were only precipitated by strenuous activity and he also described the severity of his daily pain as moderate in severity.  The evidence therefore does not support a higher rating of 40 percent.  

In light of the foregoing, the Board finds that the evidence is as likely as not in favor of an initial 20 percent rating for the orthopedic manifestation of the lumbar disability.  Staged ratings are not warranted as there are no distinct periods in which greater impairment is shown.

The schedular criteria for rating spine disabilities explicitly states that separate neurologic and orthopedic manifestations are to be assigned ratings under the respective criteria, unless intervertebral disc syndrome is evaluated based on incapacitating episodes, so the Board had jurisdiction to address all manifestations of the thoracolumbar disability, including neurological.

The Board considered whether it is appropriate to rate the disability alternatively under Code 5243 and the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, but finds it is unnecessary since the VA examiner indicated there were no incapacitating episodes due to IVDS.

As for neurological manifestations, the evidence reflects that the Veteran did not complained of bowel or bladder problems associated with his low back nor are such findings documented in the record.  See the August 2009 VA examination.  The December 2009 letter from Dr. W. B. however states the Veteran had significant arthritic changes, lumbar spinal stenosis, causing bilateral severe leg pain, numbness, and tingling thereby establishing neurological symptoms associated with the service-connected lumbar disability.  

The August 2009 VA examination revealed the Veteran reported radiation of pain to the right leg.  On examination, there was no evidence of deficits on motor, sensory, or reflex testing.  In contrast, private treatment records in July 2008, November 2009, and February 2010 show there were radicular symptoms in both lower extremities that have been described as intermittent.  In November 2009, the straight leg test was normal and knee jerks were normal, but ankle jerks were reduced bilaterally.  In February 2010, the straight leg test was negative and sensory and motor testing was normal, but the Veteran had intermittent tingling in both legs.  These complaints and findings represent the presence of associated neurological manifestations to be rated under Code 8520.

Under the criteria of Diagnostic Code 8520 for rating impairment of the sciatic nerve, a 10 percent rating is assigned for mild incomplete paralysis; a 20 percent rating is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for moderately severe incomplete paralysis; and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned for "complete" paralysis, manifested by the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

With the exception of the reduced bilateral ankle jerk, the manifestations in both lower extremities have been primarily sensory.  The decreased ankle jerk has not been reported or shown to impair his gait or ambulation on VA examination or in treatment records, and as the neurological manifestations are shown to present intermittently, they more closely resemble mild incomplete paralysis.  Therefore, the Board concludes a 10 percent rating is warranted for bilateral lower extremity radiculopathy.  There is no distinct period in which the manifestation are severe enough to warrant assignment of a staged rating.

The Board finds that the evidence is as likely as not in favor of separate compensable ratings for bilateral lower extremity radiculopathy, so a 10 percent rating for each lower extremity is warranted.




ORDER

An initial 20 percent rating for lumbar degenerative joint disease is granted, subject to the laws and regulations governing the payment of monetary awards.

A separate 10 percent rating for right lower extremity radiculopathy associated with degenerative joint disease of the lumbar spine is granted, subject to the laws and regulations governing the payment of monetary awards.

A separate 10 percent rating for left lower extremity radiculopathy associated with degenerative joint disease of the lumbar spine is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

It is generally provided that the rating schedule will represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from a service-connected disability.  38 C.F.R. § 3.321(a).  In the exceptional case, however, to accord justice, where the schedular evaluations are found to be inadequate, the Secretary is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b). 

To determine whether referral to the Chief Benefits Director of VA's Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321, VA must find that the applicable rating criteria do not reasonably describe the particular Veteran's disability level and symptomatology.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Then VA must determine whether the Veteran's exceptional disability picture manifests in other related factors, such as marked interference with employment and frequent periods of hospitalization, rendering the diagnostic criteria inadequate.  Id.; see also 38 C.F.R. § 3.321(b) (1).  When the evidence of record establishes these two elements, VA is required to refer the matter for extraschedular consideration.  Finally, as part of the extraschedular initial extraschedular consideration by the Chief Benefits Director and any subsequent adjudication in connection with the claim, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Here, the record shows the Veteran reported having difficulty with sitting, walking, going up or down stairs, squatting, bending, lifting, and all transitional motions to include driving and getting in or out of a car.  See the August 2009 VA examination.  A December 2009 letter from his private physician states the Veteran was limited to standing or sitting for no more than 15 to 20 minutes at a time and lifting less than 15 pounds on a regular basis.  A February 2010 treatment record shows the Veteran tried to go back to work with light duty, but that his employer could not accommodate the physical restrictions ordered by his physician.  The physician recommended that the Veteran retire medically as he was unable to return to work and could not be accommodated.  Due to the limitation in standing, sitting, and lifting, and the significant impact on his employment a remand is required so that the matter can be referred for extraschedular consideration.

Regarding unemployability, a February 2010 treatment record indicates the Veteran could no longer perform the functions of his employment due to his back disability.  

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.

Since the appellant has not been provided the pertinent notice requirements for establishing a TDIU claim and additional development is needed, this matter must be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with appropriate VCAA notice as it pertains to a TDIU claim.

2.  Ask the appellant to complete the appropriate TDIU claims form, to the extent possible.

3.  Refer to the Director, Compensation and Pension Service (Director) the Veteran's claim file for consideration of an extraschedular rating for the lumbar disability with radiculopathy in accordance with 38 C.F.R. § 3.321.

2.  After undertaking the development above, readjudicate the remanded issues.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the appellant and her representative, and allow an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



Department of Veterans Affairs


